DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 34-40 are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: PI-3 kinase inhibitor compounds are known from Zhu et al. (US 2016/0168118), compounds of Formula I and II:

    PNG
    media_image1.png
    337
    442
    media_image1.png
    Greyscale
.
However, the prior art does not teach or reasonably suggest PI-3 kinase inhibitor compounds wherein R3 according to formula I of Zhu is a hydroxymethyl substituted 

    PNG
    media_image2.png
    239
    305
    media_image2.png
    Greyscale

but does not teach a compound comprising a hydroxymethyl substituted pyridine moiety.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618